internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-109945-00 date date legend distributing controlled shareholder shareholder business a business b state x y z dear this letter responds to your letter dated date in which you requested on behalf of the above referenced taxpayer rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated june and date the material information submitted for consideration is summarized below plr-109945-00 distributing a state x subchapter_s_corporation files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting distributing has only one class of outstanding common_stock shareholder owns y of the outstanding common_stock and shareholder owns z of the outstanding common_stock distributing is engaged directly in business a and in business b both business a and business b have been conducted for more than five years controlled will be a state x corporation and will be formed for the purpose of independently operating business b controlled intends to elect subchapter_s status on the first available date after consummation of the proposed transaction controlled will file its federal_income_tax returns on a calendar_year basis and will use the accrual_method of accounting the taxpayer has supplied financial information which indicates that distributing has been conducting business a and business b and that each has had gross_receipts and operating_expenses representative of the active_conduct of such business for each of the past five years in recent years the shareholders of distributing have differed on a number of business issues including diversification of the business inventory proper marketing strategy and expansion of the businesses in addition shareholder is predominantly interested in business a and shareholder is predominantly interested in business b due to the continuing shareholder disputes and their divergent interests shareholder and shareholder have proposed to separate the businesses of distributing accordingly distributing has proposed the following transaction first distributing will form controlled and will transfer all of the business b assets to controlled in exchange for all of the issued and outstanding_stock of controlled the assets transferred will constitute z of the assets of distributing distributing will then distribute all of the issued and outstanding_stock of controlled to shareholder in exchange for all of shareholder 2’s shares of distributing stock shareholder will be the sole remaining shareholder of distributing the following additional representations have been made in connection with the proposed transaction a b the fair_market_value of controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-109945-00 c d e f g h i j k l the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business purposes i resolution of shareholder disputes and ii allowing the individual shareholders to separately manage their respective businesses the distribution of controlled stock is motivated in whole or substantial part by one or more of these corporate business purposes distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention on by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution distributing is not aware of nor is it planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution plr-109945-00 m there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation subsequent to the proposed transaction except in the ordinary course of business n o p q r s t u the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions determined by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely upon the information submitted and the representations made we rule as follows the transfer by distributing to controlled of a portion of the assets of its business solely in exchange for all of the issued and outstanding_stock of plr-109945-00 controlled followed by the distribution of all of the stock of controlled to shareholder in exchange for all of the distributing stock owned by shareholder will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for the stock of controlled sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the assets from distributing in exchange for the stock of controlled sec_1032 the basis of the assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of the distributing assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 shareholder will recognize no gain_or_loss and no amount will be included in the income of shareholder upon the receipt of controlled stock in exchange for all of the distributing stock held by shareholder sec_355 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to shareholder in exchange for shareholder 2's stock in distributing sec_361 the basis of the stock of controlled in the hands of shareholder will be the same as the basis of the distributing stock surrendered by shareholder in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-109945-00 this ruling letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return s of the taxpayer s involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by __________________________ lewis k brickates assistant to the chief branch corporate
